Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered April 6, 2005, denying the motion of defendant 137 East 110th Street, LLC, for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
Triable issues of fact exist as to whether appellant retained control over the cellar doors on its premises and, if so, whether it had constructive notice of the tripping hazard allegedly presented by those doors. Concur—Tom, J.P., Andrias, Gonzalez and Sweeny, JJ.